In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Kunzeman, J.), dated January 22, 1985, which, after a nonjury trial, is in favor of the defendant and against them dismissing the complaint.
Judgment affirmed, with costs.
In this action, the plaintiff Rose Mandelkorn claimed that she slipped and fell on some ice on a ramp on the defendant’s premises. The plaintiff sought to predicate liability upon the fact that the defendant’s employees’ alleged ice removal operation created a dangerous condition, thereby increasing the natural hazard and causing Mrs. Mandelkorn’s injuries. We find that the evidence at the trial failed to sustain this contention (cf. Glassman v City of New York, 1 NY2d 712, affg 284 App Div 1045; Golub v City of New York, 201 Misc 866, affd 282 App Div 666, lv denied 306 NY 980). As stated by the trial court, "no lack of reasonable care by the City in any attempt to correct any such [ice] condition was shown”. Gibbons, J. P., Weinstein, Lawrence and Fiber, JJ., concur.